DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
  Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 03/04/2021, in response to the rejection of claims 1-4, 6, and 8-20 from the final office action (01/07/2021), by amending claims 1, 6, 8-9, 13, 15-17, and 19 is entered and will be addressed below.
Claim Interpretations
The “wherein the crucible is formed by molding, sintering, and forging a mixture of a molybdenum (Mo) powder in an amount of about 95.0 wt% to about 99.99 wt% and a lanthanum oxide (La2O3) powder in an amount of about 0.01 wt% to about 5 

	The “wherein the plurality of heating elements are spaced apart from one another along the length direction of the heater frame” of claim 10, as length was cited in claim 1, the plurality of heating elements is divided along this direction (Applicants’ Figs. 11-14).
	The “wherein a density of the plurality of heating elements at an upper portion of the heater frame is higher than a density of the plurality of heating elements at a lower portion of the heater frame” of claim 11 is inclusive the heating elements as shown in Fig. 11, i.e. a density difference of the same heating element (Fig. 14 is variation of the arrangement of Fig. 11).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-9, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takanosu et al. (US 20070178225, hereafter ‘225), in view of Smith (US 20050147753, hereafter ‘753), Noguchi et al. (US 20050103273, previous cited, hereafter ‘273), D'evelyn (US 20100151194, hereafter ‘194), Ghandehari (US 4439232, hereafter ‘232), Winnicka (US 20060073063, hereafter ‘063).
‘225 teaches some limitations of:

The vapor deposition crucible 1 is inserted in a cylindrical heater case 3 provided with an upper heater 21 and a lower heater 22 for heating ([0089], 2nd sentence, Fig. 1 shows a heater frame supporting the heaters, the claimed “a heater enclosing the crucible and configured to heat the crucible”);
 FIG. 11 may be dilated in the transverse direction, and two or more protrusions 169 each having the discharge aperture 81 formed therewith may be formed in one dimensional or two dimensional manner on the dilated upper surface (discharge plate 82) of the crucible ([0119], last sentence), As shown in FIG. 11, in the crucible 1 of this Example, the protrusion 169 is formed on the upper side of the cap 8 and the discharge aperture 81 is formed on the upper end of the protrusion 169 ([0121], 2nd sentence), In order to prevent the evaporated particles scattering from the opening formed on the upper surface of the crucible 1 from being deposited and crystallized on the radiation blocking body 165 so that scattering of the subsequent particles is hindered, and in injectors protruding from the nozzle plate”),
Fig. 7 (or Fig. 10) shows the claimed “wherein a length of the crucible is about 5 times to about 30 times greater than a width of the crucible”,
The crucible main body 4, the orifice plate 7, and the cap 8 as described above are formed of a refractory metal such as graphite, molybdenum, or tungsten generally used in the art for the crucible material, or an alloy thereof ([0094], the claimed “wherein the crucible comprises molybdenum (Mo)”).
Claim 19: FIG. 2(a) schematically shows an embodiment of the thin-film forming apparatus (organic thin-film forming apparatus) 100 ([0011], the claimed “A deposition apparatus comprising”):
The thin-film forming apparatus 100 has a vacuum chamber 2 … vapor deposition crucibles 1a and 1b ([0011], 2nd sentence, the claimed “a process chamber; a linear evaporation source in the process chamber; and”, see Fig. 7 and discussion below);
rd sentence, the claimed “a substrate holder spaced apart from the linear evaporation source”),
The vapor deposition crucible 1 as described above according to this example may be have a wide variety of shape such as cylindrical vapor deposition crucible 90 as shown in FIG. 6 or rectangular parallelepiped vapor deposition crucible 91 as shown in FIG. 7 as long as it has a cross sectional structure as shown in FIG. 1 or similar cross sectional structure. The vapor deposition crucible 91 is a linear vapor deposition source (line source) ([0106], the claimed “wherein the linear evaporation source comprising: a crucible”), vapor deposition crucible comprises an evaporation vessel accommodating the organic material ([0009], the claimed “configured to accommodate an evaporation material”); 
The vapor deposition crucible 1 is inserted in a cylindrical heater case 3 provided with an upper heater 21 and a lower heater 22 for heating ([0089], 2nd sentence, Fig. 1 shows a heater frame supporting the heaters, the claimed “a heater enclosing the crucible and configured to heat the crucible”);
 FIG. 11 may be dilated in the transverse direction, and two or more protrusions 169 each having the discharge aperture 81 formed therewith may be formed in one dimensional or two dimensional manner on the dilated upper surface (discharge plate 82) of the crucible ([0119], last sentence), As shown in FIG. 11, in the crucible 1 of this Example, the protrusion 169 is formed on the upper side of the cap 8 and the discharge aperture 81 is formed on the upper end of the protrusion 169 ([0121], 2nd sentence), In injectors protruding from the nozzle plate”),
Fig. 7 (or Fig. 10) shows the claimed “wherein a length of the crucible is about 5 times to about 30 times greater than a width of the crucible”,
The crucible main body 4, the orifice plate 7, and the cap 8 as described above are formed of a refractory metal such as graphite, molybdenum, or tungsten generally used in the art for the crucible material, or an alloy thereof ([0094], the claimed “wherein the crucible comprises molybdenum (Mo)”).

‘225 does not teach the other limitations of:
Claims 1 and 19: (1A) (a plurality of injectors protruding from the nozzle plate) to be disposed at non-equidistant gaps from each other;
disposed along a width direction of the crucible, 
(1C) (the crucible comprises molybdenum (Mo)) in an amount of about 95.0 percentage by weight (wt%) to about 99.99 wt% and lanthanum oxide (La2O3) in an amount of about 0.01 wt% to about 5 wt%, with respect to the total weight of the crucible,
(1D) wherein the partition wall comprises a first surface facing a bottom surface of the crucible and being spaced apart from a bottom surface of the crucible and a second surface facing the bottom surface of the crucible and being contacted to the bottom surface of the crucible,
(1E) wherein the at least one partition wall includes a same material as a material included in the crucible.
Claims 2 and 20: wherein the crucible comprises molybdenum (Mo) in an amount of about 99.5 wt% to about 99.9 wt% and lanthanum oxide (La2O3) in an amount of about 0.1 wt% to about 0.5 wt%, with respect to the total weight of the crucible.
Claim 4: wherein the crucible is formed by molding, sintering, and forging a mixture of a molybdenum (Mo) powder in an amount of about 95.0 wt% to about 99.99 wt% and a lanthanum oxide (La2O3) powder in an amount of about 0.01 wt% to about 5 wt%, with respect to the total weight of the crucible.
heater heats the crucible to a temperature ranging from about 1000°C to about 2000°C.

‘753 is an analogous art in the field of Material Deposition System And A Method For Coating A Substrate Or Thermally Processing A Material In A Vacuum (title), linear configuration deposition crucible for fabrication of organic, molecular or low temperature materials ([0005], last sentence). 753 teaches that As discussed above, the use of control, variably sized apertures 16, 22 and/or variably spaced exit apertures 16, 22, work together with pressure to allow for the creation of an emission profile that may be custom tailored for deposition of uniform films to a variety of 2-dimensional planar and 3-dimensional curved or non-planar surfaces. As illustrated in FIG. 12 ([0090]), The open dimension D and the separation spacing P can have fixed or variable dimension with respect to each other ([0072], last sentence), In a high-rate deposition application, film uniformity is greatly increased using this variable spacing and/or sizing ([0078]). Fig. 12 shows the end apertures group and near center aperture groups having shorter distance and some intermediate aperture 22 has further separation distance than the rest. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the apertures distribution profile as taught in Fig. 12 of ‘753, as the distribution of the discharge aperture 81 of 
 
‘273 is an analogous art in the field of Vacuum Evaporation Crucible And Phosphor Sheet Manufacturing Apparatus Using The Same (title) The crucible main body 22 is formed of a high melting point metal, such as … molybdenum (Mo) ([0053]), a convection member 26 is fixed to the inner surface (hereinafter referred to as the bottom surface) which is inside the crucible main body 22 and which is opposed to the chimney 24 (the opening 29). … the convection member 26 has a substantially Z-shaped main body 26a formed by bending at right angles the both longitudinal end portions of a rectangular plate material. This main body 26a has an opening 26b formed by cutting away one lateral end portion thereof into a rectangular shape and, further, mounting portions 26c formed by bending in opposite directions the lateral end portions with the opening 26b therebetween ([0060]-[0061]). ‘273 teaches that the convection member 26 is formed of the same material as the crucible main body 22, and the convection member 26 and the crucible main body 22 are kept electrically connected to each other, whereby it is possible to heat the film forming materials not only with the crucible main body 22 but also with the convection member 26 ([0069]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added the convection member 26 

	‘225 is silent on the operation temperature of the molybdenum crucible.

‘194 is an analogous art in the field of Metal-Organic Chemical Vapor Deposition ([0003], 3rd sentence, similar to ‘225’s deposition of organic material), in applications including optoelectronic devices, lasers, light emitting diodes, solar cells, photoelectrochemical water splitting and hydrogen generation, photodetectors, integrated circuits, and transistors ([0002]), providing a group III metal in at least one crucible ([0010], 2nd sentence), The crucible may be formed from … molybdenum ([0051], 5th sentence). ‘194 teaches that the crucible may withstand temperatures in excess of the temperature … greater than about 1200 degrees Celsius ([0051], 1st two sentences).

‘232 is an analogous art in the field of molybdenum crucible or solving similar problem of molybdenum crucible (col. 3, lines 58-59). ‘231 teaches that a far more serious matter, which prohibits the use of molybdenum as a reusable container for o C., spontaneous grain growth occurs, drastically affecting the strength of the molybdenum article … As a result, an initially rigid molybdenum crucible becomes so weak and brittle upon cooling after one laboratory samarium production run that it can be crumbled by squeezing with the hand (col. 3, lines 45-61).

‘063 is solving similar problem of Method of forming non-sag molybdenum-lanthana alloys (title). ‘063 teaches that molybdenum alloys which have been dispersion-strengthened with particles of lanthanum oxide (lanthana), La2O3, are desirable for use in high temperature applications because of their high melting point and good mechanical properties at high temperatures, in particular, resistance to sag and creep. The alloys are formed by combining molybdenum powder with from about 0.1 to about 5 weight percent (wt. %) of lanthanum oxide powder ([0002]), an as-sintered or recrystallized body (abstract), The final recrystallization is preferably conducted at about 1900o C ([0007], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the operation temperature greater than about 1200 degrees Celsius of ‘194 for the crucible 91 in Fig. 7 of ‘225, for the purpose of depositing Metal-Organic material in applications including 2O3 powder to the molybdenum powder as sintered for forming strengthened non-sag molybdenum-lanthana alloys (the limitations of 1C, 2, 4, 8, and 20), as taught by ‘063 ([0002] and abstract), for the purpose of avoiding weak and brittle molybdenum article after temperature cycle to 1200o C, as taught by ‘232 (col. 3, lines 45-61).

	‘225 further teaches the limitations of:
Claim 9: The lower heater 22 is provided along the inner wall of the heater case 3 which is in contact with the crucible main body 4 to determine the temperature of the evaporation chamber 9. In this example, the temperature of the upper heater 21 for the pressure-controlling chamber, so to speak is set at a temperature higher than the lower heater 22 of the evaporation chamber 9, so to speak ([0095], 2nd last sentence, the claimed “wherein the heater comprises a heater frame which accommodates the crucible, and the heater comprises a plurality of heating elements along a length direction of the heater frame”).
Claims 13 and 15: the insulation mechanism 165 may include two or more reflection plates 166 between the upper surface of the crucible 1 and the cooling plate 167 ([0122], 2nd last sentence, the top reflection plate 166 is the claimed “further comprising a radiant heat shielding plate, wherein the radiant heat shielding plate has injectors and covers the nozzle” of claim 13 and the lower reflection plate(s) 166 is/are the claimed “further comprising a heat conductive plate between the nozzle plate of the nozzle and the radiant heat shielding plate, wherein the heat conductive plate has a hole corresponding to the at least one injector and has thermal conductivity” of claim 15).
	Claim 14: The reflection plate 166 may be prepared by polishing a material (a plate member) comprising a material like stainless steel ([0120], 2nd last sentence, the claimed “wherein the radiant heat shielding plate comprises at least one selected from the group consisting of: manganese (Mn), titanium (Ti), ZrO2, AI2O3, TiO2, pyrolytic boron nitride (PBN), aluminium nitride (AIN), and steel use stainless (SUS)”).
Claim 16:  An orifice plate 7 is provided in the crucible main body 4 to be opposite to the space (defined as a part of the interior space of the crucible main body 4) in which the organic material 36 is filled (or the organic material 36 filled in such space) across an intervening space 9 … The orifice plate 7 is formed with an opening portion 71 which control vapor pressure of the organic material 36 evaporated in the evaporation chamber ([0090], 6th last and 3rd last sentences, the claimed “further comprising an inner plate  between a bottom surface of the crucible and the nozzle, the inner plate having a plurality of holes”, as Fig. 7 shows a plurality of apertures 81, it would have been obvious to have corresponding number of opening portions 71).

In regarding to the limitations of:


	The size of the crucible is clear an engineer design choice based on the size of the chamber, substrate, etc.
Alternatively, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘273, ‘194, ‘232, and ‘063, as being applied to claim 1 rejection above, further in view of Pei et al. (US 20170198388, hereafter ‘388).
In case Applicants argue that the size of the crucible is not obvious for engineers. 

‘388 is an analogous art in the field of crucible for OLED evaporation source (title). ‘388 teaches that the crucible 10 comprises a body 12 (Figs. 1a-b, [0038], 2nd sentence), for example, the length L may be 880 mm, the width W may be 50 mm and the height H may be 120 mm ([0046], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the size of the crucible 12 of ‘388 as the size of crucible 91 in Fig. 7 of ‘225, for its suitability with predictable prima facie case of obviousness. MPEP 2144.07. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘273, ‘194, ‘232, ‘063, and ‘545, as being applied to claim 5 rejection above, further in view of Zhao et al. (US 20160251751, hereafter ‘751).
The partition plate 52 of ‘545, as a whole, is inserted into the evaporating dish 50. The combination of ‘225, ‘753, ‘273, ‘194, ‘232, ‘063, and ‘545 does not teach the limitations of:
	Claim 6: wherein the crucible has at least one slit defined in a side wall along the height direction of the crucible, and the partition wall is detachably inserted into the slit.

‘751 is an analogous art in the field of evaporation coating apparatus (title) film-forming with organic material on the surface of the substrate (abstract). ‘751 teaches that In an example, in order to uniformly forming a film with the organic material 6 onto the surface of the substrate by cooperating with a reasonable distribution of the crucibles 2 in the cylindrical member 1, as illustrated in FIG. 4, the compartments 11 (the portions described by thick lines in FIG. 4) can be uniformly arranged at equal space in the groove 1'. Of course, the present invention is not limited thereto; instead, the arrangement of the compartments 11 can be reasonably adjusted according to, for example, actual production conditions. For example, as illustrated in FIG. 3, each of the compartments 11 (the portions described by thick lines in FIG. 3) can be defined by two spacing plates 111 which are arranged in parallel to the cross section of 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted adjustable spacing, as taught by ‘751, to adjust the separation of imported convection member 26 of ‘273, as taught by ‘751, and then combined with ‘225, ‘753, ‘194, ‘232, and ‘063, for the purpose of adjust to the actual production conditions, as taught by ‘751. A person of ordinary skill in the art would have known to insert the partition plate into various slits of the crucible for adjustable spacing.

Note Fig. 2 of ‘751 also shows uneven distribution of holes 131.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘273, ‘194, ‘232, and ‘063, as being applied to claim 9 rejection above, further in view of Lee et al. (US 20100275841, hereafter ‘841).
The combination of ‘225, ‘753, ‘273, ‘194, ‘232, and ‘063 does not teach the limitations of:
Claim 10: wherein the plurality of heating elements are spaced apart from one another along the length direction of the heater frame.
Claim 12: wherein the plurality of heating elements comprise an upper heating element at an upper portion of the heater frame and a lower heating element below the upper heating element.

‘841 is an analogous art in the field of deposition source (title) a deposition material evaporated from the furnace ([0014]), an organic light emitting display device ([0006]). ‘841 teaches that Referring to FIGS. 3 and 4b, the second heating unit 150 includes A and B sub-heating units 130 and 140. The A and B sub-heating units 130 and 140 are independent heating units and are connected to separate external power sources. Also, the external power sources connected to the A and B sub-heating units 130 and 140 are independent of the external power source connected to the first heating unit 120 ([0038], see also Figs. 5-6), for the purpose of uniform heating and film thickness ([0010]-[0011]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the heaters 21, 22 of ‘225 with the sub-heating units in any one of Figs. 3-6 of ‘841, for the purpose of uniform heating and film thickness, as taught by ‘841 ([0010]-[0011]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘273, ‘194, ‘232, ‘063, and ‘841, as being applied to claim 10 rejection above, further in view of Streetman et al. (US 5034604, hereafter ‘604).
The combination of ‘225, ‘753, ‘273, ‘194, ‘232, ‘063, and ‘841 does not teach the limitations of:


‘604 is an analogous art in the field of Refractory effusion cell to generate a reproducible, uniform and ultra-pure molecular beam of elemental molecules, utilizing reduced thermal gradient filament construction (title). ‘604 teaches that Filament 6 is an electrically resistive material including but not limited to high purity tantalum wire or foil, which generates heat when connected to a source of electric power. Filament 6 is positioned immediate and about crucible 2. Filament 6 is preferably slightly spaced from crucible 2 by filament support disks 1 … The path of filament 6 is increasingly concentrated approaching open end 3 along the crucible long axis (Figs. 1a-1c, col. 5, lines 36-46), This winding creates a first pitch 30 of filament 6 in proximal relationship to open end 3 and a second pitch 32 in distal relationship to open end 3 and first pitch 30 is of a higher frequency than second pitch 32. In particular, second pitch 32 is positioned closer to closed end 7 than is first pitch 30 when measured along the long axis of crucible 2. One skilled in the art will recognize that this pattern may be varied and that the pitches may be varied as a function of, among other factors, crucible shape, crucible volume, crucible length, size of the crucible open end, crucible material and filament material. The pitch and position of the filament or filaments, therefore depend on, among other factors, the choice of crucible and heat shield. The filament 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted higher frequency pitch at the open end of the crucible, as taught by ‘604, to the heating units in Figs. 3-6 of ‘841, and then combined with ‘225, ‘753, ‘273, ‘194, ‘232, and ‘063, for the purpose of a substantially constant temperature along the long axis of the crucible, as taught by ‘604 (col. 6, lines 1-2).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘273, ‘194, ‘232, and ‘063, as being applied to claim 1 rejection above, further in view of ‘604.
‘225, ‘753, ‘273, ‘194, ‘232, and ‘063 does not teach the limitations of:
Claim 17: further comprising a protection container between the crucible and the heater.
Claim 18: wherein the protection container comprises at least one selected from the group consisting of: tantalum (Ta), pyrolytic boron nitride (PBN), steel use stainless (SUS), aluminium nitride (AIN), molybdenum (Mo) and a molybdenum-lanthanum (Mo-La) alloy.



Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added layers of tantalum heat shields 4 of ‘604 to crucible main body 4 of ‘225 (which is inside crucible 91 of Fig. 7), for the purpose of a substantially constant temperature along the long axis of the crucible, as taught by ‘604 (col. 6, lines 1-2).
Alternatively claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘225, ‘753, ‘273, ‘194, ‘232, and ‘063, as being applied to claim 1 rejection above, further in view of Arimoto et al. (US 20030150377, hereafter ‘377).
In case Applicants argue that it is not obvious to duplicate to a number of opening portions 71 of ‘225 and the combination of ‘225, ‘753, ‘273, ‘194, ‘232, and ‘063 does not teach the limitations of:
Claim 16: further comprising an inner plate between a bottom surface of the crucible and the nozzle, the inner plate having a plurality of holes. 



Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the orifice plate 7 of ‘225 with partition plates 11 and 13 with gas flow holes, as taught by ‘377, for the purpose of removing unreacted fine powder, as taught by ‘377 ([0047], last sentence).
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not convincing.
In regarding to 35 USC 112 rejection, see the middle of page 8, the proposed amendment overcomes the rejection.
In regarding the proposed new claim limitation “wherein the at least one partition wall includes a same material as a material included in the crucible“ of independent claims 1 and 19, numerous patents teach such material selection. US 6830626 partition ribs 28 is integral to the crucible (Fig. 5). US 5132506, the partition 25 is a ceramic e.g. MgO similarly to the melting pot 2 (col. 3, lines 53-54). 
 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6830626 partition ribs 28 is integral to the crucible (Fig. 5). US 5132506, the partition 25 is a ceramic e.g. MgO similarly to the melting pot 2 (col. 3, lines 53-54). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEATH T CHEN/Primary Examiner, Art Unit 1716